                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ERNEST RODRIGUEZ CERVANTES,                         Case No. 18-cv-00644-JD
                                                       Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    SAN JOSE SHERIFF'S DEPARTMENT, et
                                        al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case filed pro se by a detainee. In the initial review order on October

                                  14   26, 2018, the Court found that plaintiff had failed to state a claim and dismissed the complaint

                                  15   with leave to amend after discussing the deficiencies of the complaint. After providing several

                                  16   extensions, the time to amend has passed and plaintiff has not filed an amended complaint or

                                  17   otherwise communicated with the Court. This case is DISMISSED for failure to state a claim as

                                  18   described in the prior order.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 28, 2019

                                  21

                                  22
                                                                                                     JAMES DONATO
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ERNEST RODRIGUEZ CERVANTES,
                                   4                                                          Case No. 18-cv-00644-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SAN JOSE SHERIFF'S DEPARTMENT, et
                                   7    al.,
                                   8                   Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 28, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Ernest Rodriguez Cervantes ID: 16002835
                                       County Jail
                                  18   150 W. Hedding Street
                                       San Jose, CA 95110
                                  19

                                  20

                                  21   Dated: March 28, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
